EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Croft on February 4, 2022.

The application has been amended as follows: 

Cancel claim 21.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Järvinen et al. (US 2014/0318011 A1).
	Regarding claim 1, Järvinen et al. discloses a plant module (16), adapted to hold a root ball of a live plant, comprising: a rigid portion (36) configured to at least partially enclose the root ball; and a sealing rim (a collar (32) or similar seal) configured to support the plant module (16) in a vertical plant holder (wall, 34) while also forming a seal allowing for differences in air pressure between a first side of the sealing rim (32) and an opposite side of the sealing rim (32) (see Abstract; figures 1-7 and paragraphs 0027-0065).
Järvinen et al. fails to disclose or suggest a plant module further comprising: one or more interior baffles formed as part of the rigid portion for constraining movement of the root ball when inserted into the plant module; or one or more exterior features formed as part of the rigid portion for constraining movement of the plant module relative to a shipping container when the one or more exterior features are in contact with the shipping container and/or in contact with packing materials inside the shipping container.
Claims 2-5 and 7-12 depend on claim 1.
Regarding claim 13, Järvinen et al. discloses a vertical plant module holder, adapted to hold a plurality of plant modules (16), comprising: a front face, having thereon an array of openings for receiving plant modules (16); a plurality of watertight lips; a rear face; and a mechanism (irrigation means (14) and substrate (13)) for collecting and distributing water from within the interior region, since the irrigation means (14) arranged in the frame (11) of the apparatus (10) for irrigating the substrate (13) with irrigation liquid (see specifically figure 3 and paragraph 0032) (see Abstract; figures 1-7 and paragraphs 0027-0065).
Järvinen et al. fails to disclose or suggest a vertical plant module holder, adapted to hold a plurality of plant modules, comprising: a front face, having thereon an array of openings for receiving plant modules; a plurality of watertight lips, wherein a watertight lip is provided for each opening of the array of openings, positioned to direct falling liquids from an exterior of the vertical plant module holder to an interior region of the vertical plant module holder; a rear face, configured in a clamshell arrangement wherein the front face and the rear face together at least partially enclose the interior region, wherein the rear face and the front face are connectable to form an airtight seal and a watertight seal.

Regarding claim 17, Järvinen et al. discloses a system (10) for indoor air purification comprising: a housing comprising a plurality of receptacles (17), each of which receives a respective plant module (16); at least one fan (15); and at least one pump (P) that pumps water to the receptacles; and the use of smart control electronics (see Abstract; figures 1-7 and paragraphs 0027-0065).
Järvinen et al. fails disclose or suggest a system for indoor air purification comprising: a housing; a sensor board comprising a circuit board that is removable from the housing; a plurality of receptacles, each of which receives a respective plant module; at least one fan connected to and controlled by the sensor board; and at least one pump that pumps water to the receptacles.
Claims 18-20 depend on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed January 31, 2022, with respect to the 112(a) rejection of claims 1-5 and 7-16 have been fully considered and are persuasive.  The 112(a) of claims 1-5 and 7-16 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774